Citation Nr: 0212845	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to artillery noises during active 
duty.

3.  The veteran experienced noise trauma during his post-
service employment.

4.  The veteran currently has bilateral high frequency 
sensorineural hearing loss and tinnitus due to noise trauma 
experienced during his post-service employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).

2.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of this regulatory 
change in a letter dated in December 2001 as well as in a 
supplemental statement of the case dated in January 2002.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

The Board points out that in a letter dated in January 2000, 
the RO informed the veteran that he had to submitted evidence 
of a current disability, evidence of an in-service occurrence 
of a disease or injury and medical evidence showing a 
connection between the in-service injury and the current 
disability.  He was advised of the specific types of evidence 
that might help support his claim.  

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in December 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and of the responsibility of both the 
veteran and VA in obtaining the needed evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him an 
audiologic examination.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was given an opportunity to present 
testimony before an RO hearing officer and/or a member of the 
Board, but declined to do so.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence in this case shows that the veteran served 
during the Korean conflict in a field artillery battalion.  
He received the National Defense Service Medal and the Army 
Occupation Medal for service in Germany.  The veteran did not 
participate in combat, but was exposed to artillery noises 
during active service.  He asserts that he complained of 
ringing in his ears and difficulty hearing during service; 
however, the available service medical records do not show 
any such complaints.  VA was informed by the National 
Personnel Records Center that the veteran's service medical 
records were destroyed in a fire at their facility in 1973 so 
no additional service medical records may be retrieved.

The veteran was discharged from active service in April 1955 
and contends that he complained of hearing loss at that time.  
His discharge examination only shows a finding of 15/15 
bilaterally on a spoken voice test.

The veteran began work as a mechanic in the private sector in 
1955.  A co-worker submitted a statement asserting that he 
had worked with the veteran in 1955 and recalled his having 
difficulty hearing.  The co-worker stated that the veteran 
told him that he had problems with his hearing because he had 
been exposed to loud weapons during his period in service.  A 
life-long friend and the veteran's wife since 1956 also 
submitted statements to the same effect. 

The medical evidence of record shows that the veteran's 
hearing was testing by his employer periodically beginning in 
1973.  He reported wearing ear protection at work on a fairly 
reliable basis, wearing ear protection when target shooting, 
but not wearing ear protection while hunting.  The veteran 
was found to have sensorineural hearing loss in 1973 which 
progressed and was recently described as severe and profound.  
The veteran has also had continuous complaints of ringing in 
his ears.  In 1973, noise trauma was noted by an examining 
audiologist.  When he was seen in May 1973, the veteran 
complained of ringing in his ears.  He related that he worked 
around noise at his job and that he hunted.  In March 2000, 
the veteran reported that for approximately one year 
beginning in 1953, he was exposed to loud explosions and that 
after this, he had a constant ringing or "whining" in his 
ears.  An additional history of noise exposure as a hunter 
was reported.  It was indicated that the veteran had 
requested a statement to the effect that his close proximity 
to loud explosions in 1953, while in service, could have been 
a contributory factor in his current tinnitus and hearing 
loss.

The veteran underwent VA examination in January 2001, and was 
found to have high frequency sensorineural hearing loss and 
tinnitus.  The examining audiologist, who reviewed the 
veteran's claims folder, opined that it was at least as 
likely as not that any current hearing loss and tinnitus was 
related to the progressive aging process.  She noted that 
there was no evidence of hearing loss until 1973.  She 
further commented that there was no physical evidence to 
support the claim for service connection for tinnitus or 
hearing loss.  Also in January 2001, a VA physician reviewed 
the available evidence in the claims folder and commented 
that because the record showed the first medical finding of 
hearing loss in 1973 and because ear protection was not 
required by federal standards until the early 1970's it would 
be assumed that the veteran had not worn ear protection in 
the work place in the 1970's and had experienced occupational 
noise trauma.  Consequently, the physician opined that it was 
more likely that the veteran's hearing loss was a result of 
occupational noise exposure over the eighteen years 
subsequent to his discharge from service.  

The medical evidence of record clearly shows that the 
veteran's current bilateral hearing loss and tinnitus are 
results of noise exposure.  The turning point in this case, 
however, is whether the veteran's damaging noise exposure 
happened during active service or subsequent thereto.  The 
opinion of the VA audiologist is that the veteran's hearing 
loss is from the aging process and the reviewing VA physician 
attributes the veteran's current hearing loss and tinnitus to 
noise exposure during the veteran's eighteen years of post-
service employment.  Both of these examiners reviewed the 
veteran's claims folder prior to rendering their opinions.

Given the evidence as outlined above, the Board finds the 
medical evidence of record more probative than the lay 
statements submitted by the veteran regarding the etiology of 
his hearing problems.  There is no medical evidence to 
support the veteran's contention that he experienced hearing 
loss and tinnitus prior to being exposed to loud occupational 
noises for approximately eighteen years.  Additionally, the 
veteran reported in 1973 that he hunted without ear 
protection.  Because lay statements, standing on their own, 
are not sufficient to establish a relationship between an 
inservice experience and a current disability, the Board 
finds that the evidence as a whole does not support a finding 
of service incurrence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Therefore, the Board hereby denies 
service connection for bilateral hearing loss and tinnitus.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

